FIRST DIVISION
                             PHIPPS, C. J.,
                    ELLINGTON, P. J., and MCMILLIAN, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                       July 24, 2014




In the Court of Appeals of Georgia
 A14A1057; A14A1059. LASTER v. NATIONAL COLLEGIATE
     STUDENT LOAN TRUST.

      MCMILLIAN, Judge.

      Appellee National Collegiate Student Loan Trust 2005-3 brought a suit on

account and agreement in the State Court of Sumter County against Justin and Linda

Laster after they allegedly defaulted on their student education loans. The state court

granted summary judgment to appellee, and the Lasters, acting pro se, filed an appeal

from that order to the Superior Court of Sumter County. The superior court dismissed

the case, based on a finding that it had no jurisdiction to review an order granting

summary judgment in a civil case such as the one here. The Lasters, again acting pro

se, have filed separate appeals to this Court from that order, which we have

consolidated for review.
      The Georgia Constitution requires that “[a]ny court shall transfer to the

appropriate court in the state any civil case in which it determines that jurisdiction or

venue lies elsewhere.” Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII. Thus, instead of

dismissing the Lasters’ appeal, the superior court should have transferred the case to

this Court for review. Blackmon, 284 Ga. 369, 371-372 (667 SE2d 348) (2008);

Bosma v. Gunter, 258 Ga. 664 (373 SE2d 368) (1988). “[T]he manifest purpose of

Article VI, Section I, Paragraph VIII is to prevent parties from being penalized when

their attorneys, or the parties themselves acting pro se, make a mistake regarding the

complex, highly technical rules that govern jurisdiction and venue and inadvertently

file a case in the wrong court. This case fits that description to a tee.” Blackmon, 284
Ga. at 371. Accordingly, we vacate the order of the superior court dismissing the

Lasters’ appeal and remand the case to that court so that their appeal from the state

court, including the record transmitted to the superior court as part of that appeal,1

may be transferred to this Court for appellate review.2

      1
         The records before us contain only the initial complaint filed in state court,
the state court order granting summary judgment, the notice of appeal to the superior
court, the superior court’s order dismissing the appeal, and the notices of appeal to
this Court.
      2
        The Lasters can view our Rules, including the ones that apply to filing briefs
in this Court, on our website, www.gaappeals.us. The website also contains a

                                           2
      Judgments reversed and cases remanded with direction. Phipps, C. J., and

Ellington, P. J., concur.




Citizen’s Guide, directed primarily at pro se parties, which they also may find helpful.

                                           3